 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
EXHIBIT 10.22G
 





 


 


 
Recorder’s Cover Sheet
 
Document: Sixth Amendment to Iowa Shore Mortgage
 
Preparer Information:  Ted Smith, Esq., Paul, Hastings, Janofsky & Walker LLP,
600 Peachtree Street, Suite 2400, Atlanta, Georgia 30308 (404) 815-2244


Taxpayer Information:
Diamond Jo, LLC
600 Star Brewery Drive, Suite 110
Dubuque, IA  52001


Return Document To:
Ted Smith, Esq.
Paul, Hastings, Janofsky & Walker LLP
600 Peachtree Street, Suite 2400
Atlanta, Georgia 30308
(404) 815-2244


Grantor:
Diamond Jo, LLC


Grantee:
Wells Fargo Capital Finance, Inc. (f/k/a Wells Fargo Foothill, Inc.), as Agent


Legal Description:  See attached Exhibit A


Document or instrument number of previously recorded documents: 10729-04;
2004-19859; 2005-11343; 2007-13652; 2008-8647; 2009-00020235


LEGAL_US_W # 67150500.2
 
 

--------------------------------------------------------------------------------

 




SIXTH AMENDMENT TO IOWA SHORE MORTGAGE
 
THIS SIXTH AMENDMENT TO IOWA SHORE MORTGAGE (this “Amendment”) is made and
entered into as of this 2nd day of March, 2011, by DIAMOND JO, LLC, a Delaware
limited liability company (“Mortgagor”), and WELLS FARGO CAPITAL FINANCE, INC.
(f/k/a Wells Fargo Foothill, Inc.), a California corporation, as agent (“Agent”;
Agent, together with its successors and assigns, is referred to herein as
“Mortgagee”) for the Lenders (as defined in the hereinafter defined Loan
Agreement).
 
W I T N E S S E T H:
 
A. Mortgagor, Peninsula Gaming, LLC, a Delaware limited liability company
(“Parent”), Diamond Jo Worth, LLC, a Delaware limited liability company (“DJW”),
The Old Evangeline Downs, L.L.C., a Louisiana limited liability company (“OED”),
Belle of Orleans, L.L.C., a Louisiana limited liability company (“Amelia
Belle”), Kansas Star Casino, LLC, a Kansas limited liability company (together
with Mortgagor, Parent, DJW, OED and Amelia Belle, jointly and severally, the
“Borrowers”), the lenders party thereto, and Agent are parties to that certain
Amended and Restated Loan and Security Agreement, dated as of October 29, 2009,
as amended by that certain First Amendment to Amended and Restated Loan and
Security Agreement, dated as of June 15, 2010, and as further amended by that
certain Second Amendment to Amended and Restated Loan and Security Agreement,
dated as of February 2, 2011 (collectively, as same may be further amended,
restated, supplemented or otherwise modified from time to time, the “Loan
Agreement”; capitalized terms used herein and not otherwise defined herein shall
have the meanings ascribed to such terms in the Loan Agreement), pursuant to
which the Lender Group has agreed to make the Advances and other extensions of
credit to Borrowers from time to time pursuant to the terms and conditions
thereof and the other Loan Documents.
 
B. The obligations and indebtedness of the Borrowers under the Loan Agreement
are secured by, inter alia, that certain Mortgage, Leasehold Mortgage,
Assignment of Rents, Security Agreement and Fixture Financing Statement, dated
as of June 16, 2004, and recorded on June 18, 2004, as Document No.  10729-04 of
the Official Records of Dubuque County, Iowa, as amended by that certain First
Amendment to Iowa Shore Mortgage, dated as of November 10, 2004, and recorded on
November 12, 2004, as Document No. 2004-19859, as amended by that certain Second
Amendment to Iowa Shore Mortgage, dated as of July 12, 2005, and recorded on
July 15, 2005, as Document No. 2005-11343, as amended by that certain Third
Amendment to Iowa Shore Mortgage, dated as of August 15, 2007, and recorded on
September 6, 2007, as Document No.2007-13652, as further amended by that certain
Fourth Amendment to Iowa Shore Mortgage, dated as of June 12, 2008, and recorded
on June 17, 2008, as Document No. 2008-8647, and as further amended by that
certain Fourth Amendment to Iowa Shore Mortgage, dated as of October 29, 2009,
and recorded on November 2, 2009, as Document No. 2009-00020235  (collectively,
the “Mortgage”), encumbering Mortgagor’s fee simple interest in and to the real
property located in Dubuque County, Iowa and more particularly described on
Exhibit A attached hereto and incorporated herein, Mortgagor’s leasehold
interest created under that certain Lease, as described on Exhibit B attached
hereto and incorporated herein, with respect to certain premises located in
Dubuque County, Iowa, as also more particularly described on Exhibit B attached
hereto and incorporated herein, and the personal property and improvements
located thereon and as further described in the Mortgage.
 




LEGAL_US_W #
67150500.2                                                               
 
 

--------------------------------------------------------------------------------

 
 
C. Mortgagor and Mortgagee wish to modify certain terms of the Mortgage, as more
fully set forth herein.
 
NOW, THEREFORE, in consideration of mutual covenants contained herein, the
indebtedness secured by the Mortgage, and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
 
1. Incorporation of Definitions.  All capitalized terms not otherwise defined
herein shall have the meanings ascribed thereto in the Loan Agreement.
 
2. Modification of Granting Clause.  The Mortgage is hereby modified by deleting
the text of subsection (i) of the Granting Clauses therein and  inserting the
following text in lieu thereof:
 
the payment when due of indebtedness evidenced by the Loan Agreement in the
maximum principal sum of $50,000,000.00, bearing interest as set forth in the
Loan Agreement and maturing on January 15, 2015, such date being the “Maturity
Date,” including, without limitation, all accrued and unpaid interest thereon,
and premiums and penalties, if any, thereon, including late payment charges and
Additional Interest (as defined in Section 5.2 hereof),
 
3. Modification of Secured Indebtedness.  Any references in the Mortgage to the
amount of $58,500,000.00 are hereby deleted and replaced with the amount of
$50,000,000.00.
 
4. Modification of Maturity Date.  Any references in the Mortgage to the term
“Maturity Date” are hereby modified and shall hereafter refer to the date of
January 15, 2015, subject to the provisions of the Loan Agreement.
 
5. Modification of Loan Agreement.  Any references in the Mortgage to the term
“Loan Agreement” are hereby modified and shall hereafter refer to the Loan
Agreement as defined herein, as the same may be modified, supplemented, amended
and restated from time to time.
 
6. Modification of Borrowers. Any references in the Mortgage to the term
“Borrowers” are hereby modified and shall hereafter refer to the Borrowers as
defined herein.
 
7. No Novation.  This Amendment shall not constitute a novation of the Mortgage
or be construed to satisfy or cancel in any manner the outstanding indebtedness
evidenced and secured thereby.
 
8. No Other Amendments or Waivers.  Except as expressly set forth above, the
execution, delivery and effectiveness of this Amendment shall not operate as an
amendment of any right, power or remedy of Mortgagee or the Lenders under the
Mortgage or any of the other Loan Documents, nor constitute a waiver of any
provision of the Mortgage or any of the other Loan Documents.  Except as
expressly set forth above, the text of the Mortgage and all other Loan Documents
shall remain unchanged and in full force and effect and Mortgagor hereby
ratifies and confirms its obligations thereunder.  This Amendment shall not
constitute a modification of the Mortgage or any of the other Loan Documents or
a course of dealing with Mortgagee or the Lenders at variance with the Mortgage
or the other Loan Documents such as to require further notice by Mortgagee or
the Lenders to require strict compliance with the terms of the Mortgage and the
other Loan Documents in the future, except as expressly set forth
herein.  Mortgagor acknowledges and expressly agrees that Mortgagee and the
Lenders reserve the right to, and do in fact, require strict compliance with all
terms and provisions of the Mortgage and the other Loan Documents, as amended
herein.  Mortgagor has no knowledge of any challenge to Mortgagee’s or any
Lender’s claims arising under the Loan Documents, or to the effectiveness of the
Loan Documents.
 




LEGAL_US_W #
67150500.2                                                               
 
 

--------------------------------------------------------------------------------

 
 
9. Representations and Warranties of Mortgagor.  In consideration of the
execution and delivery of this Amendment by Mortgagee, Mortgagor hereby
represents and warrants in favor of Mortgagee and the Lenders as follows:


a.  
the execution, delivery, and performance by Mortgagor of this Amendment have
been duly authorized by all necessary action on the part of Mortgagor;

 
b.  
the execution, delivery, and performance by Mortgagor of this Amendment do not
and will not (i) violate any provision of federal, state, or local law or
regulation applicable to Mortgagor, the Governing Documents of Mortgagor, or any
order, judgment, or decree of any court or other Governmental Authority binding
on Mortgagor, (ii) conflict with, result in a breach of, or constitute (with due
notice or lapse of time or both) a default under any material contractual
obligation of Mortgagor, (iii) result in or require the creation or imposition
of any Lien of any nature whatsoever upon any properties or assets of Mortgagor,
other than Permitted Liens, or (iv) require any approval of Mortgagor’s members
or shareholders or any approval or consent of any person or entity under any
material contractual obligation of Mortgagor;

 
c.  
the execution, delivery, and performance by Mortgagor of this Amendment do not
and will not require any registration with, consent, or approval of, or notice
to, or other action with or by, any Governmental Authority or other person or
entity, other than any consent or approval that has been obtained and remains in
full force and effect;

 
d.  
this Amendment, when executed and delivered by Mortgagor, will be the legally
valid and binding obligation of Mortgagor, enforceable against Mortgagor in
accordance with its terms, except as enforcement may be limited by equitable
principles or by bankruptcy, insolvency, reorganization, moratorium, or similar
laws relating to or limiting creditors’ rights generally;

 
e.  
No Default or Event of Default exists under the Mortgage or the other Loan
Documents; and

 




LEGAL_US_W #
67150500.2                                                               
 
 

--------------------------------------------------------------------------------

 


f.  
As of the date hereof, all representations and warranties of Mortgagor set forth
in the Mortgage and the other Loan Documents are true, correct and complete in
all material respects, except to the extent such representation or warranty
expressly relates to an earlier date (in which case such statement was true and
correct on and as of such earlier date).

 
10. Counterparts.  This Amendment may be executed in multiple counterparts, each
of which shall be deemed to be an original and all of which, taken together,
shall constitute one and the same agreement.  In proving this Amendment in any
judicial proceedings, it shall not be necessary to produce or account for more
than one such counterpart signed by the party against whom such enforcement is
sought.  Any signatures delivered by a party by facsimile transmission or by
e-mail transmission shall be deemed an original signature hereto.


11. Reference to and Effect on the Loan Documents.  Upon the effectiveness of
this Amendment, on and after the date hereof, each reference in the Mortgage to
“this Mortgage”, “hereunder”, “hereof” or words of like import referring to the
Mortgage, and each reference in the other Loan Documents to “the Mortgage”,
“thereunder”, “thereof” or words of like import referring to the Mortgage, shall
mean and be a reference to the Mortgage as amended hereby.


12. Costs, Expenses and Taxes.  Mortgagor agrees to pay on demand all costs and
expenses in connection with the preparation, execution, and delivery of this
Modification and the other instruments and documents to be delivered hereunder,
excluding fees and out-of-pocket expenses of counsel for Mortgagee incurred
exclusively with respect thereto and with respect to advising Mortgagee as to
its rights and responsibilities hereunder and thereunder, up to the amount of
$300,000.00, it being understood and agreed that Mortgagor shall pay to
Mortgagee on demand any such fees and out-of-expenses of counsel for Mortgagee
in excess of $300,000.00, and such exclusion shall not apply to any similar fees
or expenses incurred in connection with any other Loan Document.  In addition,
Mortgagor agrees to pay any and all stamp and other taxes payable or determined
to be payable in connection with the execution and delivery of this Amendment
and the other instruments and documents to be delivered hereunder, and agree to
save Mortgagee and the Lenders harmless from and against any and all liabilities
with respect to or resulting from any delay in paying or omission to pay such
taxes.  Mortgagor hereby acknowledges and agrees that Mortgagee may, without
prior notice to Borrowers, charge such costs and fees to Borrowers’ Loan Account
pursuant to Section 2.6(d) of the Loan Agreement.


13. Section Titles.  The section titles contained in this Amendment are included
for the sake of convenience only, shall be without substantive meaning or
content of any kind whatsoever, and are not a part of the agreement between the
parties.


14. Entire Agreement.  This Amendment and the other Loan Documents constitute
the entire agreement and understanding between the parties hereto with respect
to the transactions contemplated hereby and thereby and supersede all prior
negotiations, understandings and agreements between such parties with respect to
such transactions.


15. GOVERNING LAW.  MORTGAGOR AND MORTGAGEE AGREE THAT THE RIGHTS AND
OBLIGATIONS UNDER THIS AMENDMENT REGARDING THE CREATION, PERFECTION AND
ENFORCEMENT OF THE LIENS AND SECURITY INTERESTS HEREIN GRANTED SHALL BE GOVERNED
AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE
OF IOWA.  ALL OTHER PROVISIONS OF THIS AMENDMENT SHALL BE GOVERNED BY THE LAWS
OF THE STATE OF NEW YORK.




LEGAL_US_W #
67150500.2                                                               
 
 

--------------------------------------------------------------------------------

 


16. Loan Document.  This Amendment shall be deemed to be a Loan Document for all
purposes.


 
[SIGNATURES BEGIN ON NEXT PAGE]
 




LEGAL_US_W #
67150500.2                                                               
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the undersigned have executed this Amendment, under seal, as
of the day and year first above written.
 

 
MORTGAGOR:
 
DIAMOND JO, LLC, a Delaware limited liability company
         
 
By:
/s/ Natalie Schramm       Print Name:  Natalie Schramm       Title:    Chief
Financial Officer          

 


 

STATE OF IOWA  )      ) SS.   COUNTY OF DUBUQUE  )  

 
 
I, Karen M. Beetem, a Notary Public for said County and State aforesaid, do
hereby certify that DIAMOND JO, LLC, a Delaware limited liability company, by
Natalie Schramm, its Chief Financial Officer, who is personally known to me to
be the same person whose name is subscribed to the foregoing instrument on
behalf of such entities, appeared before me this day in person and acknowledged
that she signed said instrument as her own free and voluntary act and as the
free and voluntary act of said entities, for the uses and purposes set forth.
 
Witness my hand and official seal, this the 1st day of March, 2011.

             
 
 
/s/ Karen M. Beetem       Notary Public                  


 


 




[signatures continued on following page]


LEGAL_US_W # 67150500.2
 
 

--------------------------------------------------------------------------------

 
 

   
MORTGAGEE:
 
WELLS FARGO CAPITAL FINANCE, INC.
(formerly known as Wells Fargo Foothill, Inc.) a California corporation, as
Agent
       
 
By:
/s/ Patrick McCormack       Print Name:  Patrick McCormack      
Title:              V.P.        

 
 
State of CALIFORNIA


County of Los Angeles


On March 3, 2011, before me, Christy S. Walsh, Notary Public, personally
appeared Patrick McCormack, who proved to me on the basis of satisfactory
evidence to be the person whose name is subscribed to the within instrument and
acknowledged to me that he executed the same in his authorized capacity and that
by his signature on the instrument the person, or the entity upon behalf of
which the person acted, executed the instrument.


I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.


WITNESS my hand and official seal.





         
Signature:
 /s/Christy Sayeg Walsh
 (Seal)
             


 
 

--------------------------------------------------------------------------------

 




 
 


 


LEGAL_US_W # 67150500.2
 
 

--------------------------------------------------------------------------------

 


Exhibit A


Legal Description


THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE COUNTY OF DUBUQUE, STATE OF
IOWA
AND IS DESCRIBED AS FOLLOWS:


PARCEL A:


Lot 3 of Adams Company's 2nd Addition in the City of Dubuque, according to the
recorded plat thereof.




PARCEL B:


Lots 7 and 8 of Ice Harbor Development, in the City of Dubuque, Dubuque County,
Iowa, according to the recorded plat thereof. Together with:


(a)           A perpetual, non-exclusive fifteen (15) foot wide maintenance
easement over and
across Lot 6 in Ice Harbor Development for maintenance of Lots 7 and 8 in Ice
Harbor Development.


(b)           A perpetual, non-exclusive easement for ingress and egress to and
from Lots 7
and 8 in Ice Harbor Development over and across the "Ingress-Egress Easement"
abutting the Southern terminus of Bell Street.


(c)           A perpetual, non-exclusive easement for ingress and egress to Lots
7 and 8 in Ice
Harbor Development over and across Lots 6 and 10 in Ice Harbor Development,
all as shown on the final plat of Ice Harbor Development, in the City of
Dubuque,
 
Iowa, filed as Instrument No. 6167-95 in the office of the Dubuque County
Recorder.



PARCEL C:


Lot 1 of Adams Company's 1st Addition in the City of Dubuque, according to the
recorded plat thereof.




PARCEL D:


Lot 1 of Adams Company's 3rd Addition, in the City of Dubuque, according to the
recorded Plat thereof.




PARCEL E:


Lots 2, 3 and 4 in Adams Company's 3rd Addition in the City of Dubuque,
according to the recorded Plat thereof.


LEGAL_US_W # 67150500.2
 
 

--------------------------------------------------------------------------------

 


EXHIBIT B




Lease


Real Estate Ground Lease dated as of June 13, 2006 by and between Diamond Jo
Worth, LLC, an Iowa limited liability company, and Julseth Farm, LLC, a
__________ limited liability company, as successor in interest to Truman and
Lorraine Julseth, as evidenced by that certain Memorandum of Lease and Purchase
Option dated as of June 13, 2006, and recorded as Document No. 20091550,
Official Records of Worth County, Iowa.
 


 
Real Property subject to the Lease


Lots 5 and 6 of Ice Harbor Development in the City of Dubuque, Iowa




LEGAL_US_W # 67150500.2
 
 

--------------------------------------------------------------------------------

 

